DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20, 22-25, 28-30 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,231,037. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘037 teaches a method for controlling or monitoring a compressor system, the method comprising: capturing measured values within the compressor system, the compressor system comprising a plurality of components and the measured values generated during operation of the compressor system; allocating context information to the measured values to create standardized measured values, each standardized measured value associating contextual information regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value; and utilizing at least one of the measured values, at least one of the standardized measured values, or at least one of the measured values and at least one of the standardized measured values to perform tasks in the compressor system.
With respect to claim 18, ‘037 teaches in claim 1 wherein allocating further comprises allocating to each standardized measured value a real location within the compressor system where the measured value associated with each standardized measured value is captured.

With respect to claim 19, ‘037 teaches in claim 1 wherein allocating to each standardized measured value a real location comprises allocating two or more real locations to one or more standardized measured values.

With respect to claim 20, ‘037 teaches in claim 5 wherein each real location is defined directly using a model of the plurality of components of the compressor system.

With respect to claim 22, ‘037 teaches in claim 16 wherein the measured values comprise physical variables.

With respect to claim 23, ‘037 teaches in claim 16 wherein the context information comprises a type of measurement (i.e. actuator positions).

With respect to claim 24, ‘037 teaches in claim 9 wherein the tasks comprise control tasks, monitoring tasks, diagnostics tasks or evaluation tasks (controlling, monitoring, diagnosis, or evaluating).

With respect to claim 25, ‘037 teaches in claim 1 wherein standardized measured values can be processed without compressor system-specific adaptations of routines provided for processing measured values (Col. 15, lines 32-38).

With respect to claim 28, ‘037 teaches in claim 5 wherein the method further comprises defining the real location of each measured value by allocating to each measured value a pre- configured measurement location on a component within the plurality of components from a basis model of a connection among the plurality of components of the compressor system.

With respect to claim 29, ‘037 teaches in claim 6 wherein the method wherein the method further comprises defining the real location of each measured value by freely configuring a measurement location on a component within the plurality of components to each measured value from a basis model of a connection among the plurality of components of the compressor system.

With respect to claim 30, ‘037 teaches in claim 23 a compressor system comprising: a plurality of components; and a control/monitoring unit, the control/monitoring unit comprising: a measured-value capture unit to capture measured values within the compressor system, the compressor system comprising a plurality of components and the measured values generated during operation of the compressor system; an allocation unit to allocate context information to the measured values to create standardized measured values, each standardized measured value associating contextual information regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value; and an interface to utilize at least one of the measured values, at least one of the standardized measured values, or at least one of the measured values and at least one of the standardized measured values to perform tasks in the compressor system.

With respect to claim 32, ‘037 teaches in claim 26 wherein the context information comprises a type of measurement (i.e. actuator positions).

With respect to claim 33, ‘037 teaches in claim 23 wherein standardized measured values can be processed without compressor system-specific adaptations of routines provided for processing measured values (Col. 18 lines 13-20).

With respect to claim 34, ‘037 teaches in claim 23 wherein the tasks comprise control tasks, monitoring tasks, diagnostics tasks or evaluation tasks (Col. 18, lines 13-20).

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 30 of U.S. Patent No. 11,231,037 in view of Wagner et al. (2012/0029706)
 
With respect to claims 21 and 31, 037’ teaches all that is claimed but remains silent regarding the plurality of components comprises compressors and peripheral devices, the peripheral devices comprising filters, dryers, storage devices, air coolers, oil separators, valves, piping and sensors.
Wagner et al. teaches the method wherein the plurality of components comprises compressors (2 as taught in Wagner) and peripheral devices, the peripheral devices comprising filters (as a compressor contains a filter), dryers (14 as taught in Wagner), storage devices (8 as taught in Wagner), air coolers (as indirectly taught in compressor systems like Wanger), oil separators (as indirectly taught in compressor systems like Wanger), valves ([0083] of Wagner), piping (pressure lines, [0084] of Wagner) and sensors ([0084] of Wagner).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method od 037’ to include the peripheral devices as taught by Wagner because such a modification ensures the system includes the commonly known devices of a compressor system, as taught in Wagner, improving the monitoring and controlling of those devices.

Claims 26, 27, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,231,037 in view of Ulrich Eple (PandIX model description, Version 5.01).

With respect to claim 26, ‘037 teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein the method further comprises defining the real location of each measured value by allocating to each measured value a pre-configured measurement location on a component within the plurality of components wherein linking among components within the plurality of components is not taken into account.
Ulrich teaches defining the real location of each measured value by allocating to each measured value a pre-configured measurement location on a component (as the coded function allows the system to define the real location of that sensor and measurement based on a pre-configuration measurement location defined by the model) within the plurality of components (of ‘037) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of ‘037 to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of ‘037 when repairs or reconfigurations need to occur.

With respect to claim 27, ‘037 teaches all that is claimed in the above rejection of claim 1 but remains silent regarding wherein the method further comprises defining the real location of each measured value by freely configuring a measurement location on a component within the plurality of components to each measured value wherein linking among components within the plurality of components is not taken into account.
Ulrich teaches the method wherein the method further comprises defining the real location of each measured value (as taught in Ulrich below) by freely configuring a measurement location on a component within the plurality of components to each measured value (using the function coding of Ulrich) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of ‘037 to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of ‘037 when repairs or reconfigurations need to occur.

With respect to claim 35, ‘037 teaches all that is claimed in the above rejection of claim 30 but remains silent regarding wherein the control/monitoring unit defines the real location of each measured value without taking into account linking among components within the plurality of components by allocating to each measured value a pre-configured measurement location on a component within the plurality of components or freely configuring a measurement location on a component within the plurality of components to each measured value.
Ulrich teaches a control/monitoring unit (Fig.1-2) that defines the real location of each measured value (as sensed) without taking into account linking among components within the plurality of components by allocating to each measured value a pre-configured measurement location on a component within the plurality of components (as based on a model description of the system and the code functions that allow for an automated configurable system, as taught in Ulrich).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of ‘037 to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of ‘037 when repairs or reconfigurations need to occur.
With respect to claim 36, ‘037 teaches all that is claimed in the above rejection of claim 30 but remains silent regarding wherein the control/monitoring unit defines the real location of each measured value by allocating to each measured value a pre-configured measurement location on a component within the plurality of components from a basis model of a connection among the plurality of components of the compressor system or freely configuring a measurement location on a component within the plurality of components to each measured value from a basis model of a connection among the plurality of components of the compressor system.
Ulrich teaches a compressor system wherein a control/monitoring unit (Fig. 1-2) defines a real location of each measured value by allocating to each measured value a pre-configured measurement location on a component (as the coded function allows the system to define the real location of that sensor and measurement based on a pre-configuration measurement location defined by the model) within the plurality of components (of ‘037 and a model designed for that system) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of ‘037 to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of ‘037 when repairs or reconfigurations need to occur.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a control/monitoring unit, a measured-value capture unit, and an allocation unit in claim 30; and
the control/monitoring unit of claims 35 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 defines a plurality of components, first, in line 1 and then again in line 2 by reciting “a plurality of components”.  Is there a second set of a plurality of components being claimed?  Further clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (2012/0029706) in view of Ulrich Eple (PandIX model description, Version 5.01).

	With respect to claim 17, Wagner et al. teaches in Fig. 1 structure for performing a method for controlling or monitoring (via 3) a compressor system (1), the method comprising: (a) capturing measured values (Fig. 6, measuring parameters) within the compressor system (1), the compressor system (1) comprising a plurality of components (a plurality of 2) and the measured values generated during operation of the compressor system (for example measured information with respect to pressurized fluid sent to a compressor, compressor compacities, reaction times, limits, operating status, functional states [0089].
Wagner et al. remain silent regarding allocating context information to the measured values to create standardized measured values, each standardized measured value associating contextual information regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value; and utilizing at least one of the measured values, at least one of the standardized measured values, or at least one of the measured values and at least one of the standardized measured values to perform tasks in the compressor system.
Ulrich teaches a similar method having a control unit (seen in Fig. 1-1) that includes allocating context information to measured values (Section 3.4.1, information is assigned to the location a measurement was taken) to create standardized measured values (i.e. Section 3.4 teaches a measurement function to a physical system and further in Section 5.1.1, linking and evaluation functions are used to standardized these values), each standardized measured value associating contextual information (for example a location, unit of measurement, etc. using codes) regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value (as Ulrich teaches context information through a reference code being used, which gives meaning to the location the data was measured,  that measurement point gives meaning to the specific configuration of components and respective sensors of a system, pages 23-24); and utilizing at least one of the standardized measured values (as sensed and standardized using specific codes) to perform tasks in the compressor system (for example control an actuator based on the sensed data, like motor drive, page 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Wagner et al. to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of Wanger when repairs or reconfigurations need to occur.

	With respect to claim 18, Wagner et al. as modified by Ulrich teaches the method wherein allocating further comprises allocating to each standardized measured value a real location (i.e. a PLT sensor location in the function code, Section 5.2.1 of Ulrich) within the compressor system (of the combination) where the measured value associated with each standardized measured value is captured (i.e. where and what was measured by that sensor at that location, as coded in Ulrich).

	With respect to claim 19, Wagner et al. as modified by Ulrich teaches the method wherein allocating to each standardized measured value a real location (as taught in Ulrich in Section 5.2.1) comprises allocating two or more real locations (i.e. two Link connections, for example an A and B side) to one or more standardized measured values (as sensed by a sensor with a H-type connector, as taught in Ulrich, Section 3.2).

	With respect to claim 20, Wagner et al. as modified by Ulrich teaches the method wherein each real location (of a sensor in the system, as taught in Ulrich) is defined directly using a model of the plurality of components of the compressor system (i.e. a PandIX model, as taught in Ulrich, models a physical system having the physical sensor and its respective locations).

	With respect to claim 21, Wagner et al. as modified by Ulrich teaches the method wherein the plurality of components comprises compressors (2 as taught in Wagner) and peripheral devices, the peripheral devices comprising filters (as a compressor contains a filter), dryers (14 as taught in Wagner), storage devices (8 as taught in Wagner), air coolers (as indirectly taught in compressor systems like Wanger), oil separators (as indirectly taught in compressor systems like Wanger), valves ([0083] of Wagner), piping (pressure lines, [0084] of Wagner) and sensors ([0084] of Wagner).

	With respect to claim 22, Wagner et al. as modified by Ulrich teaches the method wherein the measured values comprise physical variables (i.e. detect changes over time, like pressure [0084 of Wagner).

	With respect to claim 23, Wagner et al. as modified by Ulrich teaches the method wherein the context information (as taught by Ulrich) comprises a type of measurement (i.e. for example code characters that indicated the measurement being density or flow, page 25 of Ulrich).

	With respect to claim 24, Wagner et al. as modified by Ulrich teaches the method wherein the tasks comprise control tasks (i.e. for example controlling the opening and closing of the valves taught in [0023] of Wagner et al.).

	With respect to claim 25, Wagner et al. as modified by Ulrich teaches the method wherein standardized measured values (as taught in Ulrich) can be processed without compressor system-specific adaptations of routines (as data is code, as taught by Ulrich, to automate routines without having to change any specifics of the compressor system itself, Introduction Section of Wanger and Fig. 1-2, which depicts the model and out it implements automation) provided for processing measured values (by the controller taught in Ulrich).
	With respect to claim 26, Wagner et al. as modified by Ulrich teaches the method wherein the method further comprises defining the real location of each measured value by allocating to each measured value a pre-configured measurement location on a component (as the coded function allows the system to define the real location of that sensor and measurement based on a pre-configuration measurement location defined by the model) within the plurality of components (of Wanger et al. and a model designed for that system) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).

	With respect to claim 27, Wagner et al. as modified by Ulrich teaches the method wherein the method further comprises defining the real location of each measured value (as taught in Ulrich above) by freely configuring a measurement location on a component within the plurality of components to each measured value (using the function coding of Ulrich) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).

With respect to claim 28, Wagner et al. as modified by Ulrich teaches the method wherein the method further comprises defining the real location of each measured value by allocating (via the taught function code of Ulrich) to each measured value a pre-configured measurement location on a component (based on a model, as taught in Ulrich) within the plurality of components (of the system in Wagner) from a basis model (i.e. model description, Fig. 1-2 of Ulrich) of a connection among the plurality of components of the compressor system.

With respect to claim 29, Wagner et al. as modified by Ulrich teaches the method wherein the method further comprises defining the real location of each measured value (as taught by Ulrich) by freely configuring (via the automated process of Ulrich) a measurement location (as coded) on a component (i.e. a part of the system being measured) within the plurality of components (of that system) to each measured value from a basis model (i.e. a model description , Fig. 1-2 of Ulrich) of a connection among the plurality of components of the compressor system (of Wanger).

	With respect to claim 30, Wagner et al. teaches in Fig. 1 a compressor system (1), comprising: a plurality of components (as seen in Fig. 1); and a control/monitoring unit (3), the control/monitoring unit (3) comprising: a measured-value capture unit (i.e. sensors [0054]) to capture measured values within the compressor system (Fig. 6, measuring parameters), the compressor system (1) comprising a plurality of components (as seen in Fig. 1) and the measured values generated during operation of the compressor system (as collected by the sensors of that system, for example measured information with respect to pressurized fluid sent to a compressor, compressor compacities, reaction times, limits, operating status, functional states [0089]).
Wagner et al. remain silent regarding an allocating unit to allocate context information to the measured values to create standardized measured values, each standardized measured value associating contextual information regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value; and an interface to utilize at least one of the measured values, at least one of the standardized measured values, or at least one of the measured values and at least one of the standardized measured values to perform tasks in the compressor system.
Ulrich teaches a similar method having a control unit (seen in Fig. 1-1) that includes allocating context information to measured values (Section 3.4.1, information is assigned to the location a measurement was taken) to create standardized measured values (i.e. Section 3.4 teaches a measurement function to a physical system and further in Section 5.1.1, linking and evaluation functions are used to standardized these values), each standardized measured value associating contextual information (for example a location, unit of measurement, etc. using codes) regarding a meaning of a given measured value within a specific configuration of the plurality of components within a given compressor system to the given measured value (as Ulrich teaches context information through a reference code being used, which gives meaning to the location the data was measured,  that measurement point gives meaning to the specific configuration of components and respective sensors of a system, pages 23-24); and an interface utilizing at least one of the standardized measured values (as sensed and standardized using specific codes) to perform tasks in the compressor system (for example control an actuator based on the sensed data, like motor drive, page 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Wagner et al. to include the allocating and utilization steps of Ulrich because Ulrich teaches such steps provide a simple and automated process for managing a system, thereby simplifying the monitoring and managing system of Wanger when repairs or reconfigurations need to occur.

With respect to claim 31, Wagner et al. as modified by Ulrich teaches the compressor system wherein the plurality of components comprises compressors (2 as taught in Wagner) and peripheral devices, the peripheral devices comprising filters (as a compressor contains a filter), dryers (14 as taught in Wagner), storage devices (8 as taught in Wagner), air coolers (as indirectly taught in compressor systems like Wanger), oil separators (as indirectly taught in compressor systems like Wanger), valves ([0083] of Wagner), piping (pressure lines, [0084] of Wagner) and sensors ([0084] of Wagner).

	With respect to claim 32, Wagner et al. as modified by Ulrich teaches the method wherein the measured values comprise physical variables (i.e. detect changes over time, like pressure [0084 of Wagner).

	With respect to claim 33, Wagner et al. as modified by Ulrich teaches the compressor system wherein standardized measured values (as taught in Ulrich) can be processed without compressor system-specific adaptations of routines (as data is code, as taught by Ulrich, to automate routines without having to change any specifics of the compressor system itself, Introduction Section of Wanger and Fig. 1-2, which depicts the model and out it implements automation) provided for processing measured values (by the controller taught in Ulrich).

	With respect to claim 34, Wagner et al. as modified by Ulrich teaches the compressor system wherein the tasks comprise control tasks (i.e. for example controlling the opening and closing of the valves taught in [0023] of Wagner et al.).

With respect to claim 35, Wagner et al. as modified by Ulrich teaches wherein the control/monitoring unit (as modified by Ulrich) defines the real location of each measured value (as sensed) without taking into account linking among components within the plurality of components by allocating to each measured value a pre-configured measurement location on a component within the plurality of components (as based on a model description of the system and the code functions that allow for an automated configurable system, as taught in Ulrich).

	With respect to claim 36, Wagner et al. as modified by Ulrich teaches the compressor system wherein the control/monitoring unit (as modified by Ulrich) defines the real location of each measured value by allocating to each measured value a pre-configured measurement location on a component (as the coded function allows the system to define the real location of that sensor and measurement based on a pre-configuration measurement location defined by the model) within the plurality of components (of Wanger et al. and a model designed for that system) wherein linking among components within the plurality of components is not taken into account (as the model of Ulrich does not take into account predetermined linking’s of possible components, as the automated system allows from the linking to occur after configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walsh et al. (2018/0084073) which teaches sensing data and then assigning information to that sensed data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853